Per Curiam.
Defendants, being the owners of the fee, appeal from an order of confirmation of sale entered in proceedings brought for the purpose of foreclosing a real estate mortgage. The questions presented for consideration by the appeal have in the main been passed upon and disposed of in the case of Iowa Loan & Trust Co. v. Estate of Devall, 63 Nebr., 826. Objection is made to the sufficiency .of the affidavit of publication of the notice of sale. The objection is not well taken. The affidavit, as well as the sheriff’s return, is sufficient evidence of publication of the notice as required by section 497 of the Code of Civil Procedure. Nebraska Land, Stock-Growing & Investment Co. v. McKinley-Lanning Loan & Trust Co., 52 Nebr., 410. Objection is also made because in making the appraisement of the. land, the same being a quarter section, the appraisers valued the entire tract, without taking into account a railroad right of way across the land and one acre deeded for church purposes. Conceding such to be the case, the appellants are in nowise prejudiced, and none others are complaining. On the authority of the cases cited, and for the reasons stated, the order appealed from should be, and accordingly is,
Affirmed.